FILE COPY




                                     COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                FACSIMILE NO.
  JUSTICES                                                                                    (210) 335-2762




                                          Thursday, April 2, 2015

       Fred Hernandez                                 Stephen Foster
       Val Verde County Assistant District Attorney   310 S. St. Mary's
       P.O. Box 1405                                  Suite 2400
       Del Rio, TX 78841                              San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00671-CR
              Trial Court Case Number:    11297CR
              Style: The State of Texas
              v.
                     Raul Becerra Castorena

              The Clerk's Supplemental Record for the above styled and numbered cause has this date
       been FILED.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK


                                                          _______________________
                                                          Carmen De Leon
                                                          Deputy Clerk, Ext. 53262


       cc: John Price (DELIVERED VIA E-MAIL)